department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc number release date memorandum for district_counsel pennsylvania district philadelphia from assistant chief_counsel field service cc dom fs subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the philadelphia service_center issue s may service centers prepare proper income_tax returns from the improper returns that taxpayers file with the service may the service assess tax_liability based on the returns it prepares without following the statutory_notice_of_deficiency procedures under sec_6212 and sec_6213 conclusion to the extent that a form submitted by a taxpayer is signed under penalty of perjury and contains sufficient data to calculate the tax_liability of the taxpayer the form constitutes a return notwithstanding that the form is unpostable under service_center procedures the service may process these returns by transferring line item information to other forms that are postable but the postable forms created do not constitute the taxpayers’ returns the forms that the service_center fills out will be merely the mechanism by which the returns submitted on incorrect forms are processed when a taxpayer does not calculate its tax_liability on the return it submits via an inappropriate form the service_center may not assess tax_liability without following deficiency procedures specified under sec_6212 and sec_6213 facts the philadelphia service_center has a recurring problem with taxpayers who have not elected s_corporation status and incorrectly file forms 1120s conversely taxpayers who have properly elected s_corporation status sometimes file forms although the service_center attempts to contact these taxpayers and have them file the correct income_tax return forms a large percentage do not respond to the service center’s contacts in the case of nonresponsive taxpayers the incorrect tax forms and related information are considered unpostable therefore the income_tax returns are not processed potential tax assessments are not being made and tax revenue is lost further this problem consumes significant staff hours and resources the service_center proposes transferring line item amounts from the incorrect income_tax return forms to return forms that reflect the taxpayers’ proper status the service_center would then process the correct forms and assess any resulting tax_liability law and analysis the incorrect forms that provide sufficient data to calculate tax_liability constitute returns the questions the service_center raises presume that when a taxpayer files an incorrect form then that form does not constitute a valid_return this presumption is incorrect a document even if on an incorrect form need meet only four criteria to qualify as a valid_return first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d per curiam 793_f2d_139 6th cir apparently the incorrect forms in question meet all the foregoing criteria if a form_1120s is submitted when a form_1120 is the correct form and the service_center can process the form_1120s by transcribing the information thereon to the proper form_1120 then the incorrect form_1120s must contain sufficient data to calculate the taxpayer’s tax_liability thus the first criterion of the beard test is satisfied in such situations furthermore if a form_1120 is filed when a form_1120s is appropriate it appears that there would generally be no impediment to calculating the tax_liability of the subchapter_s_corporation filing the form in general because subchapter_s_corporations are passthrough entities the corporation would usually owe no tax the form_1120 may provide insufficient data to identify the taxpayers to whom taxable_income will flow through but such a shortcoming will not affect the liability of the subchapter_s_corporation it further appears that there is no question about whether incorrect forms and 1120s satisfy the three remaining criteria of beard such forms purport to be returns they appear to be honest and reasonable attempts to satisfy the tax law and the forms both have jurat provisions whereby taxpayers execute the forms under penalties of perjury the opinion of the supreme court in 309_us_304 further bolsters the conclusion that the use of an incorrect form_1120s for a form_1120 or vice versa does not render the form an invalid return in germantown the plaintiff a mutual_fund company paid to participants in its mutual_fund their respective shares of income from invested principal and filed fiduciary returns of income on treasury form_1041 a form intended for use by trustees the return accurately set forth gross_income deductions and net_income ie all the information necessary to calculate any_tax due and attached a list of the beneficiaries of the fund and their shares of the income subsequently the service determined that the fund should be taxed as a corporation it used the form_1041 to prepare a substitute corporate return on form_1120 and gave notice of a consequent deficiency of tax when the taxpayer sued and asserted that the statute_of_limitations on assessment of the claimed deficiency had expired the service contended that the form_1041 did not constitute a corporate return and thus it did not trigger the limitations statute there at issue the supreme court rejected this contention noting that the return had been filed in good_faith and that it disclosed all the data from which the tax could be computed although the return failed to compute a tax the court found that defect to fall short of rendering it no return at all likewise here when a taxpayer who should file a form_1120 files a form_1120s and does not compute its corporate tax due it appears that the forms 1120s submitted to the service_center contain sufficient information to compute the appropriate tax thus the service should treat the incorrect forms as the returns of the taxpayers germantown supra such treatment will guard against the unwitting expiration of the statute_of_limitations on assessment which is triggered by the filing of a return see sec_6501 of course the service may use the information submitted by the taxpayer to complete a form other than the one submitted if such a step is needed to process the return the form the service prepares however will not constitute the taxpayer’s return or a substitute for return under sec_6020 the service has authority to prepare and execute substitutes for returns only if a person fails to make a return because we conclude that the use of a form_1120 for a form_1120s or vice versa does not constitute a failure to make a return the requisite conditions to invoke the authority of sec_6020 do not exist the service must follow deficiency procedures we also conclude that when a taxpayer submits a return on an inappropriate form and does not calculate its tax_liability the service_center may not assess liability on the basis of the returns without following deficiency procedures specified under sec_6212 and sec_6213 of course the deficiency procedures apply if there is a deficiency as defined in sec_6211 that section defines a deficiency to be the amount by the which the tax imposed exceeds the sum of the amount of tax_shown_on_the_return and the amount of tax previously assessed over any rebates in the typical case where there is no amount previously assessed or rebate involved the pertinent definition of deficiency is the amount by which the tax imposed exceeds the amount shown as the tax by the taxpayer upon his return sec_6211 if the taxpayer has not computed his tax on a submitted return as would be the case with a form_1120s filed where a form_1120 was appropriate there would be no amount shown as the tax by the taxpayer upon his return moreover we do not believe that the service’s calculation of the tax due on the basis of figures appearing on an inappropriate form can be treated as the equivalent of the amount shown as the tax by the taxpayer upon his return sec_6211 provides that the computation by the service pursuant to sec_6014 shall be considered as having been made by the taxpayer and the tax so computed considered as shown by the taxpayer upon his return by implication we note that tefra procedures rather than ordinary deficiency procedures governed subchapter_s_corporations for taxable years beginning after date and before date when a form_1120 is filed where a form_1120s is appropriate the proper amount of tax should be generally be zero because subchapter_s_corporations are usually not liable for tax thus ordinarily there would be no tax to assess against the corporation of course any derivative tax_liability of the shareholders of the corporation should be reflected on the returns of the individual shareholders and assessments may not be made against the individual shareholders on the sole basis of information reported on the corporation’s return this provision excludes such treatment being accorded to computations other than those pursuant to sec_6014 sec_6014 provides for taxpayers to elect affirmatively to have the service compute their taxes when certain qualifying criteria apply on the forms in question there is no provision for taxpayers to make such an election accordingly we believe that assessment on the basis of inappropriate forms or 1120s submitted by taxpayers should not be made absent the use of deficiency procedures if you have any further questions please call the branch telephone number deborah a butler assistant chief_counsel field service by s richard g goldman special counsel tax practice and procedure note that sec_6213 provides that any amount_paid as a tax or in respect of a tax may be assessed upon the receipt of such payment thus if a payment accompanied a form_1120s that a corporation filed when a form_1120 was appropriate and the service determined that the corporation owed tax it could assess tax in the amount of the payment under the authority of sec_6213 without following usual deficiency procedures
